Citation Nr: 0108030	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 3, 1995, for 
assignment of a 20 percent evaluation for service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1985 to December 
1994.  

This matter arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which ultimately granted an increased 
20 percent evaluation for the veteran's service-connected 
diabetes mellitus effective from May 14, 1996.  The veteran 
disagreed with the effective date assigned, in a December 
1999 VA Form 9, contending that the increase should have been 
effective from April 1, 1995.  In a February 2000 Report of 
Contact with the veteran, it was reported that the veteran 
agreed with the assigned 20 percent evaluation, but that the 
effective date of the award should be January 1, 1995.  In a 
February 2000, rating decision, the RO determined that the 
effective date for the increased 20 percent evaluation should 
be April 3, 1995.   

In addition, the Board observes that by a July 1999 rating 
decision, the RO denied the veteran's claims for service 
connection for hearing loss, a right knee disorder, and for a 
chronic strain of the lumbar spine as not well grounded.  The 
veteran did not appeal the RO's decision with respect to 
those issues.  These matters are referred to the RO for 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's initial claim for service connection for 
diabetes mellitus was received by the RO on April 3, 1995, 
and service connection for diabetes mellitus was granted by a 
May 1995 rating decision.  

3.  By a subsequent May 1995 rating decision, the effective 
date for service connection for the veteran's diabetes 
mellitus was established as March 4, 1995.  The initially 
assigned 10 percent evaluation was determined to be effective 
from March 4, 1995.  The veteran did not appeal that 
decision, which subsequently became final.  

4.  The veteran's claim for an increased rating for his 
service-connected diabetes mellitus was received on December 
16, 1998.  

5.  The veteran's assigned disability rating was increased to 
20 percent by a September 1999 rating decision, and by a 
February 2000 rating decision, the effective date for the 20 
percent evaluation was determined to be April 3, 1995.  


CONCLUSION OF LAW

The criteria for an effective date for assignment of a 20 
percent evaluation for the veteran's diabetes mellitus prior 
to April 3, 1995 have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, the veteran has been 
afforded the opportunity to submit additional evidence and 
argument in connection with this claim, and has done so.  The 
veteran has been offered, but declined the opportunity to 
have a hearing before the Board.  By virtue of the February 
2000 Supplemental Statement of the Case, the veteran was 
given notice of the information or other evidence necessary 
to substantiate his claim.  Thus, in view of the actions of 
the RO in this case, no further assistance or notice is 
deemed necessary under the VCAA. 

The statutory provisions for the determination of the 
effective date of an increase in disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991), and in 38 C.F.R. 
§ 3.400(o) (2000).  VA regulations stipulate that an 
effective date for the award of increased benefits is the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (2000).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation is the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o)(2) (2000); see also 38 U.S.C.A. 
§ 5110(b)(2) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) and VA General Counsel have interpreted the laws and 
regulations pertaining to the effective date of an increase.  
If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increase is effective as of the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. 5110(b)(2 (West 1991); 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 
(o)(1)(2) (2000); VAOPGCPREC 12-98 (1998). 

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred. 38 C.F.R. §§ 3.155, 
3.400(o)(2) (2000). A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2000).  The regulation 
which governs informal claims, 38 C.F.R. § 3.155 (2000), 
provides that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, in pertinent part, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.  The date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance 
was previously authorized; but if VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2000).

Here, the veteran presently maintains that he should be 
assigned an effective date prior to April 3, 1995, for the 
assignment of a 20 percent evaluation for his service-
connected diabetes mellitus.  He appears to argue that the 
medical evidence presented shows that his symptomatology was 
of such severity as to warrant assignment of the 20 percent 
evaluation prior to April 3, 1995.  As noted, the record 
shows that the veteran was discharged from service in 
December 1994.  In April 1995, the veteran submitted a claim 
for service connection for diabetes mellitus, which was 
received by the RO on April 3, 1995.  

Service connection for diabetes mellitus was granted by a May 
1995 rating decision, and an initial 10 percent rating was 
assigned, effective from April 20, 1995.  At that time, it 
was determined that April 20, 1995, was the date on which 
diabetes was first diagnosed, and was therefore determined to 
be the proper effective date for service connection.  By a 
subsequent rating decision of May 1995, the RO assigned an 
earlier effective date of March 4, 1995, for service 
connection for the veteran's diabetes mellitus because 
clinical treatment records purportedly showed a diagnosis of 
that disease on that date.  

On December 16, 1998, a claim for an increased rating for his 
service-connected diabetes mellitus was received from the 
veteran.  By a July 1999 rating decision, the veteran's 
assigned 10 percent evaluation was continued.  The veteran 
submitted a timely notice of disagreement, and by a September 
1999 rating decision, an increased 20 percent evaluation was 
assigned, effective from May 14, 1996.  The veteran filed a 
timely appeal, contending that the appropriate effective date 
for assignment of a 20 percent evaluation for his diabetes 
mellitus was April 1, 1995.  

Pursuant to the veteran's appeal, the RO, in a February 2000 
rating decision, assigned a 20 percent evaluation for the 
veteran's diabetes, effective from April 3, 1995.  The RO 
determined that treatment records dating from April 3, 1995, 
showed the veteran's diabetes to have been of such severity 
at that time as to warrant assignment of a 20 percent 
evaluation from that date.  The veteran continued his appeal, 
contending that he should be assigned an effective date prior 
to April 3, 1995, for assignment of the 20 percent evaluation 
for his diabetes mellitus.  

It has generally been shown, through clinical treatment 
records and VA rating examination reports dating from March 
1995 through January 1999, that the veteran's symptomatology 
with respect to his diabetes mellitus involves symptomatology 
consistent with treatment involving insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  
Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2000), such 
symptomatology warrants assignment of a 20 percent 
evaluation.  The veteran does not appear to dispute the 
currently assigned 20 percent evaluation.  

In any event, the Board has carefully considered the 
veteran's contentions in this case, but finds no legal basis 
upon which to grant an effective date prior to April 3, 1995, 
for assignment of a 20 percent evaluation for his service-
connected diabetes mellitus.  As noted, the claim upon which 
the current appeal is based was received on December 16, 
1998, and the last prior rating decision, in which an earlier 
effective date was assigned, was dated in May 1995.  Under 
the applicable law, as set forth at 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(o) (2000), the effective date will 
be that date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date will be the date of receipt of the claim.  

Here, the RO determined that entitlement to the 20 percent 
evaluation arose prior to the receipt of the veteran's claim 
for an increase in his assigned disability rating.  However, 
pursuant to the opinion by the VA General Counsel, VAOPGCPREC 
12-98, the veteran's claim for an increased rating was not 
received within one year of the date that the increase in 
disability was determined to actually have occurred.  The 
Board observes that the veteran has already been assigned an 
earlier effective date of April 3, 1995, for the 20 percent 
rating.  Such effective date is well before the date on which 
his current claim for an increase was received and well 
before the one year period preceding that December 1998 claim 
such that the Board need not address the question of whether 
an informal claim for benefits is of record within that one 
year period.  

Further, in light of the foregoing, the Board finds that it 
need not consider the merits of whether or not the medical 
evidence dated prior to April 3, 1995, showed that the 
severity of the veteran's diabetes mellitus warranted 
assignment of a 20 percent evaluation prior to that date.  
Here, the veteran has been assigned an effective date for the 
20 percent evaluation well beyond what is contemplated by the 
applicable statutes and regulations governing effective dates 
in this case.  The Board notes that in the veteran's VA Form 
9 dated in December 1999, he argues that the 20 percent 
disability evaluation should be April 1, 1995.  The Board 
points out that payment of monetary benefits based, as here, 
on an award of increased compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  See 38 
U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. § 3.31 (2000).  
Thus, regardless of whether the effective date of increase 
was April 1 or April 3 of 1995, actual payment of increased 
monetary benefits was effective from May 1, 1995, as the 
veteran was advised in February 2000.  

Further, to the extent that the veteran has argued that the 
RO failed to grant service connection for his diabetes 
mellitus from the date immediately following his discharge 
from service, the Board notes that the effective date for the 
award of service connection was the subject of a prior final 
unappealed RO rating decision.  If the veteran wishes to 
challenge that decision, it must be on the basis of a claim 
of clear and unmistakable error (CUE) in that decision.  The 
veteran has not made a specific claim of CUE, and as such, 
that issue is not before the Board at this time.  The Board 
will afford no further consideration of the veteran's 
arguments in this regard.  The veteran is advised that he may 
raise such an issue at the RO at any time in the future 
should he so choose.  Accordingly, the Board finds that under 
the applicable law, the veteran is not entitled to an 
effective date prior to April 3, 1995, for the assignment of 
the 20 percent evaluation for his service-connected diabetes 
mellitus.  See generally 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).  His claim for an effective date 
prior to April 3, 1995, is therefore denied.  


ORDER

Entitlement to an effective date prior to April 3, 1995, for 
assignment of a 20 percent evaluation for diabetes mellitus 
is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

